
EXHIBIT 10.1

 
Confidential Treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as “***”.  A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.








AMENDMENT NO. 2 TO
PRODUCT LICENSE AND ASSIGNMENT AGREEMENT


This Amendment No. 2 to that certain Product License and Assignment Agreement
(this “Amendment”) is made and entered into as of February 14, 2008 by and
between CYTOGEN CORPORATION, a Delaware corporation having an address at 650
College Road East, Suite 3100, Princeton, New Jersey 08540, United States
(“Cytogen”), and INPHARMA AS, a Norwegian company having an address at Pb 2030
(Konnerudgt. 27), 3003 Drammen, Norway (“Inpharma”).


RECITALS


A.
Cytogen and Inpharma entered into a Product License and Assignment Agreement
dated as of October 11, 2006, as amended as of August 30, 2007 (the “License
Agreement”).



B.
Cytogen and Inpharma wish to amend the terms of the License Agreement as set
forth below in accordance with Section 9.05 of the License Agreement.



NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the Parties, intending to
be legally bound, hereby agree as follows:


 
1.
Any defined terms utilized herein and not otherwise defined herein shall have
the meaning ascribed thereto in the License Agreement.

 
 
2.
Section 2.04(a) of the License Agreement is hereby amended in its entirety as
follows:

 
“(a)           Inpharma hereby grants to Cytogen the exclusive options to
acquire the exclusive licenses to market, distribute, sell and otherwise
commercialize and Exploit the Product in each of Europe and Asia (each an
“Option” and together the “Options”).  The Option for Europe and the Option for
Asia shall each be exercisable by Cytogen for eighteen (18) months after the
Effective Date.  Cytogen may exercise either Option or both Options by
delivering to Inpharma, before expiration of such eighteen (18) month period:
(a) written notice exercising the Option (or both Options); and (b) the exercise
price for the Option (or both Options) being exercised, as set forth in Section
3.04, by wire transfer of immediately available funds to an account designated
by Inpharma.”
 
 
3.
Section 3.04 of the License Agreement is hereby amended in its entirety as
follows:

 

1-PR/1377790.1
 
 

--------------------------------------------------------------------------------

 
 
 
             “Section 3.04 Option Payments; Adjustment to Milestones and
Royalties.
 
Cytogen shall pay Inpharma the following consideration for the Option or both
Options granted under Section 2.04(a):
 
(a)               As consideration for the grant of the Options, on the
Effective Date Cytogen shall pay Inpharma a fee of *** (the “Upfront Option
Fee”).   The exercise price for the Option for Asia shall be ***, against which
*** of the Upfront Option Fee shall be credited.  Cytogen may, at its sole
discretion, exercise its Option for either Europe or Asia and the fee set forth
above in the immediately foregoing two sentences shall be independent of each
other.  Notwithstanding anything to the contrary herein, if Cytogen exercises
both Options, then, in lieu of the fees set forth in the second sentence of this
Section 3.04(a) and in Section 3.04(b) with respect to Asia, or in Sections
3.04(c) and (d) with respect to Europe, Cytogen shall pay the fees set forth in
Section 3.04(g).
 
(b)               If Cytogen exercises the Option for Asia (but not the Option
for Europe), future milestone payments shall be payable by Cytogen to Inpharma
as follows:
 
(i)           Cytogen shall make a one-time additional payment of *** to
Inpharma if and when Net Sales to third parties in Asia equal or exceed *** in
any Year for the first time;
 
(ii)           Cytogen shall make a one-time additional payment of *** to
Inpharma if and when Net Sales to third parties in Asia reach *** in any Year
for a second time; and
 
(iii)           Cytogen shall pay to Inpharma *** of any upfront license fees
and milestone payments (but not royalties) received by Cytogen or its Affiliates
in consideration of the grant by Cytogen or its Affiliates of the license or
equivalent right to Exploit the Product in any country or countries in Asia, to
the extent such upfront license fees and milestone payments are in excess of the
respective amount paid by Cytogen to Inpharma for such rights pursuant to
Section 3.04(a).  For the purposes of this Section 3.04, the term “upfront
license fees” means any amount that is not metered on sales of the Product and
that is received by Cytogen or its Affiliates in connection with the grant of a
license or right to Exploit the Product within eighteen (18) months after the
grant of such right or license, less (x) any amount paid by Cytogen or its
Affiliates for related services that Cytogen or its Affiliates purchases from
the licensee; and (y) any amount paid by Cytogen or its Affiliates for any asset
received by Cytogen or its Affiliate from the licensee.
 
(c)               The exercise price for the Option for Europe shall be ***.
 
(d)               If Cytogen exercises the Option for Europe (but not the Option
for Asia), Cytogen shall pay to Inpharma *** of any sales milestone payments
(but not royalties) received by Cytogen or its Affiliates in consideration of
the grant by Cytogen or its Affiliates of the license or equivalent right to
Exploit the Product in any country or countries in Europe.  The Parties agree
that the sales milestone payments receivable by Cytogen or its Affiliates for
the grant of rights in Europe shall be as follows:
 

 
1-PR/1377790.1
 
2

--------------------------------------------------------------------------------

 

    (i)           a one-time additional payment of *** to Cytogen in the event
net sales of the Product by the licensee to unaffiliated third parties within
Europe in any twelve (12) month period reach *** for the first time;
 
(ii)           a one-time additional payment of *** to Cytogen in the event net
sales of the Product by the licensee to unaffiliated third parties within Europe
in any twelve (12) month period reach *** for the first time;
 
(iii)           a one-time additional payment of *** to Cytogen in the event net
sales of the Product by the licensee to unaffiliated third parties within Europe
in any twelve (12) month period reach *** for the first time;
 
(iv)           a one-time additional payment of *** to Cytogen in the event net
sales of the Product by the licensee to unaffiliated third parties within Europe
in any twelve (12) month period reach *** for the first time; and
 
(v)           a one-time additional payment of ***to Cytogen in the event net
sales of the Product by the licensee to unaffiliated third parties within Europe
in any twelve (12) month period reach *** for the first time.
 
(e)               The amounts payable by Cytogen to Inpharma under Sections
3.04(c) and (d) shall not exceed *** in the aggregate.
 
(f)               In the event the Option for Europe or the Option for Asia is
not exercised by Cytogen and any of such Options expire, Cytogen shall provide
to Inpharma the identities and contact information of the parties that Cytogen
contacted with respect to licensing and/or marketing the Product in Europe or
Asia, as applicable.
 
(g)               In the event that Cytogen exercises both the Option for Europe
and the Option for Asia:
 
(i)           Cytogen shall pay the following amount to Inpharma in lieu of the
amounts set forth above for individual exercises of the Option for Europe or the
Option for Asia.  The exercise price for both Options shall be (1) an initial
payment of five million dollars ($5,000,000), due within two (2) Business Days
after exercise, and (2) three (3) additional payments of five million dollars
($5,000,000), each due on the later of (x) each of the first, second and third
anniversaries of the exercise date and (y) April 1 in the calendar year in which
each such anniversary occurs, for a total payment of twenty million dollars
($20,000,000); provided, however, that, in the event there is a Launch of a
Generic Caphosol or CalPhos Mouth Rinse during the three (3)-year period of such
payments, any such payment not yet made as of the date of such Launch shall be
reduced by ***.  In the event that any such anniversary occurs on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day.  For clarity, in the event that Cytogen gives written notice to Inpharma
exercising the Options within the eighteen (18) month period set forth in
Section 2.04(a), but does not make the first payment of five million dollars
($5,000,000) within the two (2) Business Day period set forth in this Section
3.04(g), then such exercise of the Options shall be deemed to be ineffective.
 

 
1-PR/1377790.1
 
3

--------------------------------------------------------------------------------

 

(ii)           The Parties acknowledge that (x) *** of the initial five million
dollar ($5,000,000) payment referenced in Section 3.04(g)(i)(1) and (y) *** of
each of the three (3) installment payments of five million dollars ($5,000,000)
each referenced in Section 3.04(g)(i)(2) shall be allocated to the acquisition
of rights to the Product for Europe and Asia, for a total such allocation of
***.  The parties acknowledge that the remainder of the consideration payable
pursuant to Section 3.04(g)(i) represents consideration for Inpharma’s
termination of Cytogen’s royalty and milestone payment obligations.  The
purchase price allocation set forth in this Section 3.04(g)(ii) shall not in any
way affect the amounts payable by Cytogen for exercise of the Options, which are
set forth exclusively in Section 3.04(g)(i) above.
 
(iii)           Cytogen shall be obligated to make the payments specified in
Section 3.04(g)(i) and Cytogen shall be relieved of any obligation to pay
milestone payments or royalties to Inpharma with respect to any country or
countries in the Territory.  Accordingly, the following sections of the License
Agreement shall be of no further force or effect: Section 3.02, clause (i) of
Section 3.03, Section 3.05, Section 3.06, the second sentence of Section
3.07(b), Section 3.08, and Section 6.19.  In addition, if Cytogen exercises the
Options, Section 6.02 shall be of no further force or effect but Cytogen shall
continue to report to the Licensors the steps it has taken towards its plans for
the Exploitation of the Product in the Territory, on or about February 1 each
year during the term of the License.”
 
 
4.
Section 8.01 of the License Agreement is hereby amended in its entirety as
follows:

 
        “Section 8.01   Termination of Agreement.
 
This Agreement (and the License granted hereunder) may be terminated as follows:
 
(a)           by mutual written agreement of Inpharma and Cytogen; or
 
(b)           by either Inpharma (with respect to Europe and Asia, on the one
hand, and North America, on the other hand, prior to the License becoming
irrevocable pursuant to Section 8.03 with respect to Europe and Asia, or with
respect to the United States, as applicable) or Cytogen, on written notice, if
the other Party becomes insolvent or seeks protection under any bankruptcy,
receivership, trust deed, creditors arrangement, composition or comparable
proceeding, or if any such proceeding is instituted against the other Party
which proceeding remains undismissed for a period of ***;
 
(c)           by either Inpharma (with respect to Europe and Asia, on the one
hand, and North America, on the other hand, prior to the License becoming
irrevocable pursuant to Section 8.03 with respect to Europe and Asia, or with
respect to the United States, as applicable) or Cytogen if the other Party has
breached any material obligation hereunder that remains uncured for a period of
*** after written notice and demand for cure thereof by the non-breaching Party,
unless such breach is not capable of cure, in which event the non-breaching
Party may terminate immediately.”
 
 
5.
Section 8.02 of the License Agreement is hereby amended in its entirety as
follows:

 

 
1-PR/1377790.1
 
4

--------------------------------------------------------------------------------

 
 
        “Section 8.02 Termination of License. In the event that Cytogen
challenges the validity of any Licensed Patents, including without limitation by
disputing the validity or enforceability of such Licensed Patent in any judicial
or agency proceeding, or by any interference or requested re-examination
relating to such Licensed Patents, Inpharma shall (with respect to Europe and
Asia, on the one hand, and North America, on the other hand, prior to the
License becoming irrevocable pursuant to Section 8.03 with respect to Europe and
Asia, or with respect to the United States, as applicable) have the right, in
its sole discretion, to terminate the License immediately on written notice to
Cytogen; provided, however, that the foregoing shall no in any manner limit or
restrict Cytogen’s performance of its obligations or exercise of its rights
under this Agreement.”

 
6.
Section 8.03 of the License Agreement is hereby amended in its entirety as
follows:

 
“Section 8.03  Fully Paid Up License.  Upon the expiration of the last Valid
Claim in the Licensed Patents, the License shall be fully paid-up, irrevocable
and continue in perpetuity; provided, however, that, in the event of the
exercise of both Options, then the License shall be fully paid-up, irrevocable
and continue in perpetuity (a) in the United States, upon Inpharma’s receipt of
all option exercise payments described in Section 3.04(g)(i)(2), and (b) in
Europe and Asia, upon Inpharma’s receipt of the initial payment referenced in
Section 3.04(g)(i)(1) (in each case, if such payment occurs prior to the
expiration of the last Valid Claim in the Licensed Patents).”
 
 
7.
Section 8.04(a) of the License Agreement is hereby amended in its entirety as
follows:

 
“Section 8.04 Procedure upon Termination or Expiration.
 
(a) In the event of termination of this Agreement and the License:
 
(i) Cytogen shall promptly cease all Exploitation of the Product and destroy all
of its inventory of the Product, unless both Options have been exercised and the
License has become irrevocable pursuant to Section 8.03;
 
(ii) Any sublicenses of the Licensed Intellectual Property granted by Cytogen
shall automatically terminate, provided however if Cytogen has sublicensed any
of its rights under this Agreement, any sublicenses of the License Intellectual
Property granted by Cytogen shall survive termination of this Agreement only as
set forth in Section 8.04(c) below; and
 
(iii) Within ***, Cytogen shall deliver to Inpharma a written report of Net
Sales and all amounts due to Inpharma for the period before termination, and all
such undisputed amounts hereunder shall be immediately due and payable;
provided, however, that, in the event of the exercise of the Option, then this
clause (iii) shall be of no force or effect.”
 
 
8.
Insert new Section 8.04(c):

 

 
1-PR/1377790.1
 
5

--------------------------------------------------------------------------------

 

 
“Any sublicense shall survive termination of this Agreement if the sublicensee
complies with the following: (i) if Cytogen has exercised the Option for Europe
only, or Asia only, and has sublicensed its rights to the Product in such Option
Territory to a sublicensee, such sublicense shall survive if Cytogen has paid
the exercise price for the applicable Option set forth in Section 3.04, and the
sublicensee shall assume in writing any outstanding obligations of Cytogen
pursuant to this Agreement with respect to the applicable Option Territory,
including without limitation the obligation to pay any amounts due to Inpharma
under Section 3.04 of this Agreement and remaining unpaid; (ii) if Cytogen has
exercised the Options for both Europe and Asia and Cytogen has sublicensed its
rights for Europe and/or Asia to one or more sublicensees, such sublicense(s)
shall survive if Cytogen has made the initial payment referenced in Section
3.04(g)(i)(1) and such sublicensee(s) shall assume in writing any other
outstanding obligations of Cytogen pursuant to this Agreement with respect to
Europe and/or Asia, as applicable; (iii) if Cytogen has exercised the Options
for both Europe and Asia and Cytogen has sublicensed its rights for the United
States to a sublicensee, such sublicense shall survive if Cytogen has made the
payments referenced in Section 3.04(g)(i)(2) or if such sublicensee shall assume
in writing the obligation to make any remaining payments referenced in Section
3.04(g)(i)(2) and any other outstanding obligations of Cytogen pursuant to this
Agreement with respect to the United States; (iv) if Cytogen has sublicensed its
rights to the Product in the United States and Cytogen has not exercised both
Options, Cytogen’s sublicense shall survive if the sublicensee shall assume in
writing any outstanding obligations of Cytogen applicable to the Initial
Territory, including without limitation the obligation to pay any amounts due to
Inpharma under Section 3.02 and 3.03  remaining unpaid; and (v) if both Options
have been exercised and Cytogen has sublicensed its rights for Europe and Asia
to a single sublicensee and such sublicense survives termination in accordance
with clause (ii) of this Section 8.03, Cytogen’s sublicensee for Europe and Asia
shall have the option (unless Cytogen has separately sublicensed the rights to
the Product for the United States to a third party and such sublicense survives
such termination) to expand its license to include the United States on the
terms and conditions (including without limitation the obligation to pay to
Inpharma any remaining payments under Section 3.04(g)(i)(2)) set forth in this
Agreement.”

 
 
9.
Except as expressly provided in this Amendment, all other terms, conditions and
provisions of the License Agreement shall continue in full force and effect as
provided therein. Any reference to the License Agreement in any instrument or
agreement shall mean and include the License Agreement as amended by this
Amendment.  In the event of any conflict between the terms of the License
Agreement and the terms of this Amendment, the terms of this Amendment shall
govern and control.

 

 
10.
The License Agreement and this Amendment constitute the entire understanding
between the parties, except as expressly set forth herein, and supersede any
contracts, agreements or understanding (oral or written) of the parties with
respect to the subject matter hereof.  No term of this Amendment may be amended
except upon written agreement of the parties.

 

 
1-PR/1377790.1
 
6

--------------------------------------------------------------------------------

 


 
11.
This Amendment may be executed by facsimile or “.pdf” file and in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 
[remainder of page left intentionally blank]

 
1-PR/1377790.1
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Cytogen and Inpharma have entered into this Amendment
effective as of the date first written above.


CYTOGEN CORPORATION




By   /s/ Kevin G. Lokay            
Kevin G. Lokay
President and Chief Executive Officer




INPHARMA AS




By /s/ Asbjorn R. Hansen          
     Asbjorn R. Hansen
     President and Chief Executive Officer





 
 
 
 
 
 
 
 
 
 
 


1-PR/1377790.1
 
 
8 

--------------------------------------------------------------------------------